Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-7,9,10,12-21,23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claims 2,12, what “one” component is associated with a “plurality” of parameters, which parameters are sensed such that they indicate corrective action of such “one” component.  The specification does not provide for one, and does not suggest where one can look for such.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “at a on a flow path” (lines 3-4) is confusing.  Is Applicant somehow distinguishing between “at a” and “on a”?  (If so, use either/or terminology, and explain how they are different), or is this a mere error in some manner?
	As to claim 1, the claim appears to be method, but it’s not clear how the “computer” (line 1) is part of the method.  The preamble is a limitation, so the term “computer” must be addressed.  Does the claim inherently include the step of providing a computer?  (Such inherency will not be accepted, as it’s simple to add a step of providing such)  How is the term “computer” related to this method, if at all?

As to claim 1, “the plurality of fluid parameters detected by the fluid monitoring device” (lines 10-11) lacks antecedent basis.  Does such relate back to “monitoring … characteristics” (line 3)?
As to claims and 1 and 11, “efficiency” is troubling as the disclosure does not provide/suggest any reference to define an efficiency.  Is Applicant redefining the common meaning of the term “efficiency”?   
	As to claim 2, “fluid parameters that are triggered from the characteristics of the fluid” (lines 3,4) is confusing.  It seems to suggest that “parameters” are in some manner different from “characteristics”, but such is not consistent with claim 1 which suggests they are identical.
As to claim 4, are “a plurality of fluid power system parameters” (lines 3-4) the same as claim 1’s “a plurality of fluid parameters of the fluid” (lines 8-9 of claim 1)?  If so, the same subject matter is claimed twice.
	As to claim 4, “the first point and the second point on the flow path” (lines 4,5) is confusing, as no such points are earlier identified in claims 1,2,3.  Does such merely lack antecedent basis?
	As to claim 4, the “each corresponding fluid power system parameter threshold” (line 9) is confusing, as no such threshold has been claimed.  The claim seems to infer that there are many thresholds.  
	As to claim 5, “the first point and the second point on the flow path” (lines 3,4) is confusing, as no such points are earlier identified in claims 1,2,3.  Does such merely lack antecedent basis, or is something to be somehow inferred?

As to claim 6, “the first point and the second point on the flow path” (lines 3,4) is confusing, as no such points are earlier identified in claims 1,2,3.  Does such merely lack antecedent basis?
As to claim 6, the “each corresponding metallic wear debris parameter threshold” (line 8) is confusing, as no such threshold has been claimed.  The claim seems to infer that there are many thresholds.  
As to claim 7, “the first point and the second point on the flow path” (lines 3,4) is confusing, as no such points are earlier identified in claims 1,2,3.  Does such merely lack antecedent basis?
As to claim 7, the “each corresponding metallic wear debris parameter threshold” (line 8) is confusing, as no such threshold has been claimed.  The claim seems to infer that there are many thresholds.  
As to claims 8,22, “the fluid filter” lacks antecedent basis.  
As to claim 11, the claim calls for “characteristics of a fluid” (line 4) and “’parameters of the fluid” (line 9).  It seems that the terms “parameters” and “characteristics” may possibly be applied interchangeably.  Is such the case?  Such is suggested in the specification, where Para 39 states that a characteristic is “an identifiable parameter”, and Para 24 states that “parameters may be measurable parameters”.  Either the two terms (characteristics, parameters) need to be distinguished from one another, or use of one term for the same meaning need be applied.
As to claim 11, “the plurality of fluid parameters detected by the fluid monitoring device” (lines 10-11,15) lacks antecedent basis.

	As to claim 14, “the first point and the second point on the flow path” (lines 4,5) is confusing, as no such points are earlier identified in claim 13.  Does such merely lack antecedent basis?
	As to claim 15, the “each corresponding fluid power system parameter threshold” (line 4) is confusing, as no such threshold has been claimed.  The claim seems to infer that there are many thresholds.  
As to claim 16, “the first point and the second point on the flow path” (lines 4-5) is confusing, as no such points are earlier identified in claim 13.  Does such merely lack antecedent basis?
	As to claim 17, the “each corresponding fluid chemistry parameter threshold” (line 4) is confusing, as no such threshold has been claimed.  The claim seems to infer that there are many thresholds.  
As to claim 18, “the first point and the second point on the flow path” (lines 4,5) is confusing, as no such points are earlier identified in claims 1,2,3.  Does such merely lack antecedent basis?
As to claim 19, the “each corresponding metallic wear debris parameter threshold” (line 4) is confusing, as no such threshold has been claimed.  The claim seems to infer that there are many thresholds.  
As to claim 20, “the first point and the second point on the flow path” (lines 4,5) is confusing, as no such points are earlier identified in claim 13.  Does such merely lack antecedent basis?
As to claim 21, the “each corresponding metallic wear debris parameter threshold” (line 4) is confusing, as no such threshold has been claimed.  The claim seems to infer that there are many thresholds.  

1,11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Discenzo et al 7,581,434.
	As to claims 1,11, Discenzo et at 7,581,434 teaches a method employing a processor 108 to test a “pump” (line 58,col. 7) through which fluid flows, including: monitoring “real-time” (line 45, col. 7) state of the fluid with “plurality of fluid sensors 106” (line 51, col. 7) providing “improved real-time” (line 28, col. 3) diagnostics of machines (lines 34-40, col. 1).  The sensors sense many different parameters (lines 19-30, col. 8), including chemical, to determine “degradation of the machine fluids” (line 11, col. 2) in real time.  Based upon the determination, a control component determines remedial action that includes release of an additive into the fluid.  The fluid may be “hydraulic fluid” (line 63, col. 7).  Parameters of the fluid are many (lines 19+, col. 8) sensed, and the health of the fluid is determined (lines 65+ of col. 7, to line 7, col. 8).  The control 108 can determine a response to mitigate harmful behavior, and notify to a component, user or maintainer (lines 52-55, col. 9); the remedial action of which is providing an “additive to the fluid 104” (line 43, col. 10).   Such method is carried out by the control component 108; which component 108 is configured to carry out the method of claim 1 as depicted in lines 7-last of claim 11). 

Claims 8,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo et al ‘434.
	As to claims 8,22, Discenzo teaches (line 58, col. 7) that the device can be a filter.  In addition, it would have been obvious to one of ordinary skill to provide a visible graph relating filter health to time, as one of ordinary skill would know that such allows for determining and displaying the expected remaining life time of a filter to personnel who have in interest in maintaining the system over time.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
However, fluid is not that of  “fluid power system”, and that correction is not that of increasing quality of the fluid per claims 1 and 11.
DeNatale et al 7,735,362 teaches monitoring degradation of fluid of a machine employing hydraulic fluids (lines 6-19, col. 1) by sensing the fluid property and temperature (Figure 4), and replacing the fluid if diagnosis indicates such to be advisable (last paragraph, column 5).  However, replacement of fluid is not increase the quality of that same fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861